DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty (US 20200262305).

Regarding claim 1, Chakraborty teaches a method, comprising: maneuvering, by a Mobile Energy Storage Unit (MESU) (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity. Paragraph [0096] teaches maneuvering a Mobile Energy storage, interpreted as deploying a mobile charging station  (MoCS). Paragraph [0110] teaches wherein maneuvering may be interpreted as deployment wherein, a charging entity 2010 may be deployed into the network to provide a replenishing supply of electrical charge to some or all of the entities in the homogeneous charge network 202), to a transport that is identified as available to transfer energy to the MESU based on the transport being stationary for threshold amount of time, not currently being charged, at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0067 teaches wherein a MoCS can maneuver to a transport that is identified as available to transfer energy, interpreted as an MoCS can charge a depleted MoCS, can charge a stationary charging station, can find and provide charge to a halted EV that does not have any remaining charge, and/or the like. Paragraph [0069] teaches wherein transports are identified by a schedulers to stationary receivers on standby. Paragraph [0069] teaches peer to peer charging which includes charging a depleted MoCS from an entity. Paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary, and each charge transaction from one mobile entity to another can be scheduled by running an efficient (optimal, when possible) scheduling algorithm in the cloud that considers a charge distribution map and other information transmitted from the charging network. Paragraph [0061] teaches wherein the charging network may include stationary entities which require charging) and retrieving, by the mobile energy storage unit, a minimum amount of energy from the transport (paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

    PNG
    media_image1.png
    569
    791
    media_image1.png
    Greyscale


Regarding claim 2, Chakraborty teaches the method of claim 1, comprising maneuvering, by the MESU, to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).

Regarding claim 3, Chakraborty teaches the method of claim 1, comprising determining, by the MESU, one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 4, Chakraborty teaches the method of claim 1, comprising determining, by the MESU, the transport is not currently being charged when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 5, Chakraborty teaches the method of claim 1, wherein the minimum amount of energy is based on a decreasing usage related to an amount of time remaining in a period of time, and wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time remaining in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).

Regarding claim 7, Chakraborty teaches the method of claim 1, comprising stopping, by the MESU, the retrieving when one or more of audio and gesture from an authorized user of the transport indicates that the retrieving should stop (paragraph [0157] wherein a user interface with a voice activation may be used to command actions within the system)..

Regarding claim 8, Chakraborty teaches a Mobile Energy Storage Unit (MESU), comprising a processor configured to: maneuver to a transport that is stationary for an amount of time (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity. Paragraph [0096] teaches maneuvering a Mobile Energy storage, interpreted as deploying a mobile charging station  (MoCS). Paragraph [0110] teaches wherein maneuvering may be interpreted as deployment wherein, a charging entity 2010 may be deployed into the network to provide a replenishing supply of electrical charge to some or all of the entities in the homogeneous charge network 202), maneuvering to a transport that is identified as available to transfer energy to the MESU based on the transport being stationary for threshold amount of time, not currently being charged, at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0067 teaches wherein a MoCS can maneuver to a transport that is identified as available to transfer energy, interpreted as an MoCS can charge a depleted MoCS, can charge a stationary charging station, can find and provide charge to a halted EV that does not have any remaining charge, and/or the like. Paragraph [0069] teaches wherein transports are identified by a schedulers to stationary receivers on standby. Paragraph [0069] teaches peer to peer charging which includes charging a depleted MoCS from an entity);  that is not currently in a state of charge, that is at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary, and each charge transaction from one mobile entity to another can be scheduled by running an efficient (optimal, when possible) scheduling algorithm in the cloud that considers a charge distribution map and other information transmitted from the charging network. Paragraph [0061] teaches wherein the charging network may include stationary entities which require charging); and retrieve a minimum amount of energy from the transport (paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

Regarding claim 9, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to maneuver to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).

Regarding claim 10, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to determine one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 11, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to determine that the transport is not currently in a state of charge when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 12, Chakraborty teaches the MESU of claim 8, wherein the minimum amount of energy is based on a decrease of usage related to an amount of time that remains in a period of time, and wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time that remains in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).


Regarding claim 14, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to stop the retrieve when one or more of audio and gesture from an authorized user of the transport indicates that the retrieve should stop (paragraph [0157] wherein a user interface with a voice activation may be used to command actions within the system)..


Regarding claim 15, Chakraborty teaches the non-transitory computer readable medium comprising one or more instructions, that when executed by a processor of Mobile Energy Storage Unit (MESU), cause the processor to perform: maneuvering, (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity. Paragraph [0096] teaches maneuvering a Mobile Energy storage, interpreted as deploying a mobile charging station  (MoCS). Paragraph [0110] teaches wherein maneuvering may be interpreted as deployment wherein, a charging entity 2010 may be deployed into the network to provide a replenishing supply of electrical charge to some or all of the entities in the homogeneous charge network 202), to a transport that is identified as available to transfer energy to the MESU based on the transport being stationary for threshold amount of time, not currently being charged, at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0067 teaches wherein a MoCS can maneuver to a transport that is identified as available to transfer energy, interpreted as an MoCS can charge a depleted MoCS, can charge a stationary charging station, can find and provide charge to a halted EV that does not have any remaining charge, and/or the like. Paragraph [0069] teaches wherein transports are identified by a schedulers to stationary receivers on standby. Paragraph [0069] teaches peer to peer charging which includes charging a depleted MoCS from an entity. paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary, and each charge transaction from one mobile entity to another can be scheduled by running an efficient (optimal, when possible) scheduling algorithm in the cloud that considers a charge distribution map and other information transmitted from the charging network. Paragraph [0061] teaches wherein the charging network may include stationary entities which require charging); and retrieving, by the mobile energy storage unit, a minimum amount of energy from the transport(paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

Regarding claim 16, Chakraborty teaches the non-transitory computer readable medium of claim 15, wherein the one or more instructions furthers cause the MESU to perform: maneuvering, by the MESU, to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).

Regarding claim 17, Chakraborty teaches the non-transitory computer readable medium of claim 15, wherein the one or more instructions furthers cause the MESU to perform determining, one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 18 Chakraborty teaches the non-transitory computer readable medium of claim 15, comprising determining, by the MESU, the transport is not currently being charged when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 19, Chakraborty teaches the non-transitory computer readable medium of claim 15, wherein the minimum amount of energy is based on a decreasing usage related to an amount of time remaining in a period of time, and wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time remaining in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 20200262305) in view Yonehana (U.S. 20170259674).

Regarding claim 6, Chakraborty teaches the method of claim 1, but does not explicitly teach comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
	Yonehana teaches comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport (defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty system with the charging interruption system of the Yonehana reference so that the vehicle is not damaged during charging.
The suggestion/motivation for combination can be found in the Yonehana reference in paragraph [0083] wherein charge termination is taught.  

Regarding claim 13, Chakraborty teaches the MESU of claim 8, but does not explicitly teach wherein the processor is configured to stop the retrieve when one or more the events occur on the transport: an initiation of an open door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
	Yonehana teaches comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport (defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty system with the charging interruption system of the Yonehana reference so that the vehicle is not damaged during charging.
The suggestion/motivation for combination can be found in the Yonehana reference in paragraph [0083] wherein charge termination is taught.  

Regarding claim 20, Chakraborty teaches the non-transitory computer readable medium of claim 15, but does not explicitly teach wherein the one or more instructions furthers cause the MESU to perform stopping, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
	Yonehana teaches comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport (defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty system with the charging interruption system of the Yonehana reference so that the vehicle is not damaged during charging.
The suggestion/motivation for combination can be found in the Yonehana reference in paragraph [0083] wherein charge termination is taught.  


Response to Arguments
Applicant's arguments filed 03/27/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Chakraborty reference does not explicitly teach or suggest wherein, to a transport that is identified as available to transfer energy to the MESU based on the transport being stationary for threshold amount of time, not currently being charged, at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0067 teaches wherein a MoCS can maneuver to a transport that is identified as available to transfer energy, interpreted as an MoCS can charge a depleted MoCS, can charge a stationary charging station, can find and provide charge to a halted EV that does not have any remaining charge, and/or the like. Paragraph [0069] teaches wherein transports are identified by a schedulers to stationary receivers on standby. Paragraph [0069] teaches peer to peer charging which includes charging a depleted MoCS from an entity).
Regarding claims 8 and 15, the applicant submits a similar argument to the rejections, please see response for claim 1 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859